Citation Nr: 0203965	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  97-23 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for Grave's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from November 1995 to June 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in February 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which initially denied the veteran's claim for 
an increased evaluation.  Subsequently, the veteran moved to 
Farmington, New Mexico, and his claims folder was transferred 
to the RO is Albuquerque, New Mexico.  

This matter was remanded in March 2000 for further 
development.  All necessary action has been completed.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. Subjective complaints include fatigue, lethargy, dry skin, 
irritability, and heat and cold intolerance.

3. The veteran is clinically euthyroid; her clinical 
treatment of Graves' disease is consistent with current 
practice and there is no evidence that her complaints are 
attributable to Graves' disease.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for Graves' disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.119, 
Diagnostic Codes 7900, 7903 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

In this case, in October 2001, the veteran received notice of 
the provisions of the VCAA and was given an opportunity at 
that time to provide further evidence in support of her 
claim.  Moreover, as noted earlier, the Board remanded this 
matter in March 2000 due to the need for further development 
of the veteran's increased rating claim.  Subsequent records 
and examination findings have been associated with the claims 
folder.  Thus, the Board has determined that all development 
necessary for an equitable adjudication of this claim has 
been completed.  Essentially, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA Schedule 
For Rating Disabilities (Schedule), codified in C.F.R. Part 4 
(2001).  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

The veteran in this case maintains that symptoms associated 
with her Graves' disease are much more severe than those 
encompassed within the criteria of the current 10 percent 
rating under Diagnostic Code 7903.  38 C.F.R. § 4.119, 
Diagnostic Code 7903.   She has indicated such symptomatology 
as fatigue, lethargy, dry skin, brittle nails, irritability, 
and intolerance to extreme temperatures.  

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).

Hyperthyroidism warrants a 10 percent evaluation if it 
results in tachycardia, which may be intermittent, and a 
tremor, or if continuous medication is required for its 
control.  A 30 percent evaluation contemplates tachycardia, a 
tremor, and increased pulse pressure or blood pressure.  38 
C.F.R. § 4.119, Diagnostic Code 7900 (2001).  Hypothyroidism 
warrants a 10 percent evaluation if it results in 
fatigability, or if continuous medication is required for 
control.  A 30 percent evaluation contemplates fatigability, 
constipation, and mental sluggishness.  38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2001).

The RO granted service connection for Graves' disease in a 
February 1997 rating decision and assigned a 10 percent 
evaluation effective from June 5, 1996.  That decision was 
based on a diagnosis of Graves' disease during service, at 
which time, the veteran experienced episodes of tachycardia, 
fatigue, skin changes, and bruising, amongst other symptoms.  

A radiology consultation dated in April 1996 revealed a 24-
hour uptake that measured at 61.4 percent.  Noted is that 
such measurement was well above the normal range.  Thyroid 
imaging demonstrated diffuse homogenous uptake of 
radiopharmaceutical without evidence of hot or cold nodules.  
On VA examination in August 1996, the veteran's past medical 
history is noted including Graves' disease diagnosed in 1996 
during service.  At that time, the veteran complained of 
fatigue and skin changes, disturbances in her menstrual 
cycle, and bruising over a period of several months.  The 
diagnosis was a history of Graves' disease.  

Thyroid tests done simultaneously revealed results consistent 
with Graves' disease. The thyroid scan demonstrated diffuse 
homogenous uptake of radiopharmaceutical without evidence of 
hot or cold nodules.  The veteran was prescribed sodium 
iodine.  

VA medical records dated from March to June 1997 disclose 
complaints of extreme fatigue, problems with her menstrual 
cycle, bad mood swings, and heart palpitations.  The 
diagnosis was hypothyroid; the veteran was prescribed 
Synthroid.

VA thyroid examination dated in February 1998 included the 
veteran's past medical history of hypothyroidism.  At that 
time, the veteran reported palpitations once a week and that 
she frequently felt tired.  She had gained 20 pounds in the 
span of eight months and had intolerance to the cold.  After 
radioactive iodine treatment, the veteran had constipation 
and a bowel movement once or twice a week.  The veteran 
denied any resting tremor or muscle weakness.  The veteran 
stated that she had headaches two to three times per week 
relieved with Tylenol.  She denied any vision problems or 
prior history of migraines.   She also stated that due to the 
fatigue she felt she was impatient and grouchy and felt like 
she had a headache, atypical of the usual symptoms of a 
migraine.  The veteran denied any myotonoclonis or abnormal 
movements of the body.  

On examination, the veteran's blood pressure in a sitting 
position was 130/60 and in a standing position 122/60.  Pulse 
rate at resting position was 73 per minute; respiratory rate 
was 18 per minute, regular. There was no evidence of 
jaundice, anemia, or exophthalmos.  No lymph glands were 
palpable; the thyroid gland was palpable.  The right lobe was 
bigger than the left lobe - about 2 to 2.5 centimeters in the 
longest diameter.  There was no bruit, nodules, or tenderness 
on palpation of the thyroid gland.  The margins were sharp 
and well defined and consistency was firm.
With respect to the heart, first heart sound, and second 
heart sound were present, regular, and no murmurs.  Vesicular 
breath sounds present bilaterally, no rhonchi, and no 
crepitations.  The abdomen was soft, there was no tenderness, 
bowel sounds were present, and there was no organomegaly.  On 
examination of the extremities, there was no resting tremor 
and no leg edema.  Tendon jerks were within normal limits 
except slightly slow tendon reflex.  No motor deficit was 
noted and cranial nerves were intact.  

A thyroid function test was done with the following results: 
TSH 0.11, low; T3 uptake 24.23, low; thyroxine 17.2 high.  
The diagnosis rendered was history of Graves' disease, status 
post radioactive iodine treatment, currently on thyroid 
hormone replacement.  The veteran was taking Synthroid once a 
day.  According to the thyroid function test, the veteran was 
a little hyperthyroid at that time.  

An ultrasound of the thyroid revealed that the thyroid was 
reduced in size and abnormal looking in the right and left 
lobe.  The right lobe measured .8 centimeters and the left 
lobe measured .6 centimeters in size.  The thyroid consisted 
of slightly echogenic tissue with small sonolucent areas in 
the interior.  

In a psychiatric evaluation reported dated in March 1998, the 
veteran reported that she had been depressed and had 
hypothyroidism for the last couple of years.  

On VA examination and consultation in May 2001, the veteran's 
temperature was 96.8, her pulse was 83, and her blood 
pressure was 136/84.  She reported that she was having 
difficulty remaining euthyroid and felt like her cycles were 
high and low.  The veteran stated that she was constipated, 
fatigued, mentally sluggish, irritable, her nails peeled, she 
experienced palpitations on occasion, had dry hair, some 
insomnia, and fluctuated between hot and cold.   The examiner 
noted that there was no palpable thyroid tissue.  Also, the 
examiner commented that the veteran's thyroid was not seen on 
RAIS (scan) and that it was doubtful that her symptoms were 
contributing to her thyroid picture.  Options of altering her 
treatment were discussed.  Noted is that the veteran was 
taking Synthroid.  

In an August 2001 memorandum, the examining physician 
outlined review of the claims folder and clinical chart.  The 
examiner assessed Graves' disease, s/p RAI ablation, 
clinically euthyroid on examination with variable thyroid 
function tests on T4 replacements.  There was no evidence of 
Graves' ophthalmopathy.  The examiner noted that the veteran 
had received standard therapy for hyperthyroidism due to 
Graves' disease, in which subsequent hypothyroidism requiring 
T4 replacement is expected and is the usual outcome.  The 
examiner noted that the veteran's management and clinical 
course are consistent with current clinical practice, and 
that it was difficult to attribute her current complaints to 
her Graves' disease or its subsequent treatment.  The 
examiner concluded that there was no disability attributable 
to Graves' disease or its treatment.    

At the outset, the Board has determined that the evidence of 
record preponderates against an initial evaluation for 
Graves' disease greater than the 10 percent currently 
assigned.  As noted above, to warrant greater than a 10 
percent evaluation for hyperthyroidism, there needs to be 
objective evidence of tachycardia, a tremor, and increased 
pulse pressure or blood pressure.  38 C.F.R. § 4.119, 
Diagnostic Code 7900.  There are no clinical records to 
substantiate disability to that extent.  

The Board notes that a claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Such is the case herein.  The record as a whole is 
reviewed and all clinical findings are taken into 
consideration prior to a determination.    

In this veteran's case, on a review of the medical evidence 
in its entirety, the Board notes that the record does not 
support more than a 10 percent evaluation for the veteran's 
Graves' disease under either relevant Diagnostic Code.  As 
noted herein, in the VA medical records extending from March 
to June 1997, the veteran complained of fatigue, menstrual 
problems, mood swings, and heart palpitations.  The diagnosis 
was hypothyroid; the veteran was treated with Synthroid.  In 
the VA examination in 1998, the veteran was noted to be under 
medication and only had signs of a small amount of 
hyperthyroidism; her dosage of Synthroid was reduced at that 
time.  

Further, in the most recent examination in May 2001, and the 
memorandum of August 2001, it is noted that the veteran's 
symptoms are not attributable to her Graves' disease.  
Moreover, there are no objective indications of tachycardia, 
a tremor, or increased blood pressure such that her 
disability warrants more than the current 10 percent.  In 
fact, the examiner noted that the veteran was clinically 
euthyroid.  Thus, under Diagnostic Code 7900, the veteran is 
not entitled to an evaluation in excess of 10 percent.  Id.  
Additionally, under Diagnostic Code 7903, the veteran's 
Graves' disease does not warrant the higher 30 percent 
evaluation.  38 C.F.R. § 4.119, Diagnostic Codes 7900, 7903.  
   
The Board notes that while the veteran complains of physical 
and mental fatigue and constipation, the evidence of record 
does not substantiate that her complaints are associated with 
Grave's disease.  In this regard, the Board would point out 
that a lay person, untrained in the field of medical 
diagnostics, is incompetent to offer an opinion which 
requires specialized medical knowledge.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In this case, the veteran has not offered any 
competent medical evidence in support of her claim; her 
statements alone do not constitute competent medical evidence 
because there is no indication that she has the medical 
training, expertise, or diagnostic ability to competently 
link her symptoms to the criteria required for an increased 
rating.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

Thus, overall, the clinical evidence of record does not 
support a rating higher than the current 10 percent pursuant 
to Diagnostic Codes 7900 or 7903.  In rendering its decision, 
the Board has considered all potential applicable regulations 
and laws relevant to the veteran's assertions and the issues 
raised in the record.  The reasons and bases used to support 
its conclusion are included herein.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  In view of the medical findings of 
record, and on careful consideration of all the available 
data pertinent to the veteran's claim, the Board concludes 
that no reasonable doubt exists as to the degree of severity 
of the veteran's disability.  Therefore, this matter may not 
be decided in the veteran's favor.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (2001).  

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for Graves' disease is denied.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

